 MARQUARDT AIRCRAFT CO.163WE WILL NOT interrogate our employees concerning their union member-ship and activities, or threaten them with reprisals because of such activities.WE WILL NOT keep under surveillance meetings Of INTERNATIONAL WOOD-WORKERS or AMERICA, CIO, or of any other labor organization.WE WILL make whole the following named individuals for any loss of paysuffered as a result of the discrimination against them:Fleetwood SykesJohnnie BrickhouseDude DunbarMalachi MidgettJake BostonWE WILL NOT In any manner interfere with, restrain, or coerce our em-ployees in the exercise of the right to self-organization, to form labor organi-zations, to join or assist INTERNATIONAL WOODWORKERS OF AMERICA, CIO, orany other labor organization, to bargain collectively through representativesof their own choosing and to engage in other concerted activities for thepurposes of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3) ofthe Act.All our employees are free to become or remain members of the above union,or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment, because ofmembership in or activity on behalf of any such labor organization.TYRRELL COUNTY LUMBER COMPANY,Employer.Dated --------------------By ------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.MARQUARDT AIRCRAFTCo.andINTERNATIONAL ASSOCIATION OF MA-CHINISTS,DISTRICT LODGE#727, A. F.L., PETITIONERMARQUARDT AIRCRAFTCo.andINTERNATIONAL ASSOCIATION OF MA-CHINISTS,DISTRICT LODGE$ 727,A. F. L.,PETITIONER.ClamsNos.21-RC-2657 and 21-RC-2058. October 30,1952Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before H. C. Bumgarner, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2. International Association of Machinists, District Lodge #727,A. F. L. (the Petitioner in both cases), herein called the IAM, and101 NLRB No. 47.242305-53-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of ElectricalWorkers, Local 11, AFL,herein called the IBEW, are labor organizations claiming to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :In Case No. 21-RC-2657, the IAM petitioned for a unit of all theemployees in the machine shop. In Case No. 21-RC-2658, the IAMpetitioned for a unit of all employees in the maintenance department.The IBEW, as Intervenor in the latter case, seeks a unit of all main-tenance and construction electricians assigned to the maintenancedepartment.At the hearing, the IAM stated that it did not wish tooppose the IBEW with respect to the representation of the electricians,but would include the electricians as part of the maintenance depart-ment unit if the Board found inappropriate the separate unit re-quested by the IBEW. The Employer opposes the units sought byboth Unions herein, contending that because of the research and ex-perimental character of its business, the high degree of interchangeamong its employees, and the essential integration of its operations,the only appropriate unit is one substantially embracing all the pro-duction and maintenance employees in the plant.The Employer's OperationsThe Employer,as a primecontractor to the Department of Defense,is engaged in the research and development of jet-propelled powerplants and accessories.It employs about 800 employees, the largemajority of whom function in professional and administrative ca-pacities.The remainder are hourly paid factory workers, of whomapproximately 195 are concerned with the manufacture and develop-ment of the numerous items conceived and engineered by the profes-sionalemployees.An additional 45 employees were engaged at thetime of the hearing in routine aircraft assembling operations whichthe Employer undertook to perform for Douglas Aircraft Company.Excepting the latter group of employees engaged in the Douglas as-sembling operations, the hourly paid employees are distributed in 4majordepartments of the Employer, i. e., sheet metal; machine shop;tooling and machine assembly; and maintenance.There is no historyof collective bargaining at the Employer's plant?IIn June 1949 and in May 1951, separate consent elections were conducted by theBoard in which the IAM, the sole contending union, was unsuccessful.The Employerhero contends that because the IAM in each of these consent elections sought a productionand maintenance unit, it is now precluded from asserting the appropriateness of thesmaller units it requests herein.We find no merit in this contention,as the prior consentcases Involved no Board determinations and resulted in no conclusive bargaining history. MARQUARDT AIRCRAFT CO.165The Machine ShopThere are 41 employees in this department, classified as general andexperimental machinists, who are sought to be separately representedby the IAM. They are located and supervised separately from theother employees in the plant. In their work these employees areresponsible for the operation of the customary precision tools of themachinist's trade.They are regularly called upon to perform workat close tolerances and generally to exercise a high degree of skill.Although the Employer has no formal apprenticeship program formachinists, the record shows that it employs machinists who havealready undergone apprenticeship training and who possess consider-able experience in the trade.Machine shop employees are not inter-changed with production employees.However, machinists have beentransferred on a voluntary basis to the maintenance or sheet metaldepartments "for aday or two" when temporarily out of work in themachine shop.2 In these instances, the machinists retained their samepay and classifications.Thereis alsoevidence of 1 permanent trans-fer of a machinist to the maintenance department, and the transferof 1 sheet metal employee to the machine shop, but there are noinstancesof transfer of any maintenance employees to the machineshop.The Maintenance DepartmentThe employees in this department, also sought to be representedseparately by the IAM, work under the separate over-all supervisionof the plant engineer.They consist of eight carpenters, three paint-ers, three construction electricians, three maintenance electricians,ninemaintenance mechanics, three shop helpers, and seven janitors.In the course of their maintenance work, they come into frequent con-tactwith other plant employees outside their regularly assignedworking location.The ElectriciansThere are three construction electricians and three maintenanceelectricians employed in the plant, who are sought to be representedseparately by the IBEW.As indicated above, these employees areassigned to the maintenance department.The construction elec-tricians 3 concededly possess and utilize the skills of journeymen intheir trade.Two of them hold licenses needed by the Employer inits electrical operations.The maintenance electricians, though rela-2Machinist Roberts testified that in the course of his employment with the Employerfor a period of 1 year, he never had occasion to be transferred out of the machine shop,temporarily or otherwise.'The construction electricians do not share in many of the benefits provided for otheremployees in the plant but are engaged by the Employer pursuant to special conditionsprescribed by the American General Contractors of Southern California. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDtively inexperienced when first hired, do regularlyuse intheir workthe tools of the trade and are called upon independently to exercisecertain craft skills.In most of their work, however, they functionas helpers to the construction electricians in connection with a long-range program of installing and remodeling electrical facilitiesthroughout the Employer's plant.ConclusionsClearly, in our opinion, the foregoing record facts establish the basiccraft character of the machine shop unit and the electricians unitsought herein.These units, for purposes of separate representation,would therefore ordinarily be found appropriate.Likewise, in theabsence of a bargaining history affecting the maintenance depart-ment employees, a separate bargaining unit of such employees, asrequested by the IAM, would customarily be granted by the Board.4As previously noted, however, the Employer contends that only anover-all industrial type of unit is appropriate at its plant, in view ofthe integration of its operations and the essentially nonproductivenature of its research and experimental activities.In respect to thiscontention, we do not find in the record any justification for distin-guishing the research operations of the Employer from other typesof businesses in which the Board permits representation in craft anddepartmental units.Nor do we find the necessary showing that therespective groups of employees sought herein to be represented sepa-rately are engaged in repetitive, routine, or prescheduled work at fixedstations along a line of production, or that their particular functionsare otherwise so closely integrated with those of the employees in theplant as to be indistinct.'The IAM at the hearing recognized that the electricians in questionare part of the group of maintenance department employees it seeksas a separate unit.As already shown, such a departmental unit,under the facts in this case, may be appropriate for bargaining pur-poses within theArmstrong Corkdecision.,A craft unit of electri-cians in this case may also be appropriate.However, the IAM onthe record stated in effect that it did not wish to compete with itscoaffiliate, the IBEW, respecting the electricians.In the circumstances of this case we cannot give effect to these de-sires of the IAM in issuing our direction of elections herein.As aproper part of the maintenance department, the electricians should,we believe, at least be given an opportunity to vote for representation4 Armstrong Cork Company,80 NLRB 1328.5 See, eg,Westinghouse ElectricCorporation,75 NLRB638;The RelianceElectricand EngineeringCo., 98 NLRB 488.6 Supra. HOMEDALE TRACTOR&EQUIPMENT CO.167in such a unit .7Accordingly, we shall direct separate elections amongthe following employees at the Employer's Van Nuys, California,plant, excluding all other employees and supervisors as defined in theAct :(1)All construction and maintenance electricians.(2)All employees in the maintenance department, excluding theemployees in voting group (1), above.However, we shall make no final unit determination at present withrespect to the electricians and the maintenance department employees.If a majority of the employees in voting group (1) vote for theIBEW, they will be taken to have indicated their desire to be repre-sented separately from the other employees in the maintenance de-partment.We find, further, that all employees in the machine shop at theEmployer's Van Nuys, California, plant, excluding all other employ-ees and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.[Text of Direction of Elections omitted from publication in thisvolume.]MEMBERHOUSTON took no part in the consideration of the aboveDecision and Direction of Elections.ICf.GoodyearEngineering Corporation,100 NLRB 971.C.W. RADCLIFFE AND W. W.MANCKE, CO-PARTNERS,DOING BUSINESSAS HOMEDALE TRACTOR&EQUIPMENTCo.andINTERNATIONALASSO-CIATION OF MACHINISTS,LOCAL LODGE1491.Case No.19-CA-542.October 31,192Decision and OrderOn March 10, 1952, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The1Pursuant to the provisionsof Section 3 (b) of the National Labor Relations Act, theBoard hasdelegated its powersin connection with this case to a three-member panel[Chairman Herzog and Members Murdock and Peterson].101 NLRB No. 55.